DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 05/27/2020. Claims 1-13 are pending for examination.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 12 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Torii et al. (US 2018/0264940).

Regarding claim 1: Torii disclose a recognition device comprising: 
a processor (Fig. 1, item 400); 
a memory storing program instructions executable by the processor (¶0070) to: 
recognize a visual field range (Fig. 13: visual line between L3 and L4) which extends from a viewpoint of a driver (Fig. 13: point E) of a moving object in a line-of-sight direction (¶0056) of a line-of-sight detection device (Fig. 1, item 200, ¶0035); 
recognize a target present (Fig. 13: person 40) in a surrounding environment of the moving object shown within image data on the basis of the image data in which surroundings of the moving object are imaged by a visual sensor disposed in the moving object and set an area of the recognized target in a predetermined shape (Fig. 1, item 100, ¶0056); and 
set a plurality of determination points (Fig. 13, points 42) in the area of the target and determine whether or not the driver is recognizing the target on the basis of a degree of overlap between the plurality of determination points and the visual field range (¶0056).

Regarding claim 12: Claim 12 recite a method with the functional limitation of claim 1 and therefore is rejected for the same reasons of claim 1.

Regarding claim 13: Claim 12 recite a computer-readable non-transitory storage medium storing a program (¶0070) for causing a computer to perform the functional limitation of claim 1 and therefore is rejected for the same reasons of claim 1.

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/            Primary Examiner, Art Unit 2689